          Case 1:15-cv-01360-DAD-JDP Document 93 Filed 07/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARED M. VILLERY,                                   Case No. 1:15-cv-01360-DAD-JDP

10                  Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                         REQUEST FOR AN EXTENSION
11           v.
                                                         ECF No. 91
12   J. JONES, et al.
                                                         ORDER GRANTING PLAINTIFF’S
13                   Defendants.                         REQUEST FOR AN INFORMAL
                                                         TELEPHONIC CONFERENCE
14
                                                         ECF No. 92
15
                                                         HEARING SET FOR AUGUST 21, 2020, AT
16                                                       10:00 A.M.

17

18

19        Plaintiff’s request for an extension of time, ECF No. 91, is granted. He shall have up to

20   and including September 21, 2020, to file a motion for partial summary judgment.

21        Plaintiff’s request for an informal telephonic status conference, ECF No. 92, is also

22   granted. While the court is highly reluctant to reopen discovery, the court will hear from the

23   parties on the several matters plaintiff identifies in his motion. The court therefore sets an

24   informal telephonic status conference for August 21, 2020, at 10:00 a.m. The parties shall use

25   the dial-in 888-204-5984 and the passcode 4446176. Defense counsel shall make

26   arrangements with plaintiff’s institution of confinement for his attendance. No later than one

27   week before the conference, defendants shall also submit a statement of no more than five

28   pages on the issues plaintiff identifies and any others that should be discussed. Because some


                                                     1
              Case 1:15-cv-01360-DAD-JDP Document 93 Filed 07/29/20 Page 2 of 2


 1    defendants are separately represented, they may submit joint or separate statements as needed.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:      July 29, 2020
 5                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7    No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
